DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020, 01/28/2021, 04/29/2021, and 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 09/25/2020 are deemed acceptable for examination.	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 1-9, 11-19 and 21 are found to be directed toward an Method, and claims 22-23 are directed towards an Apparatus.
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “determining, by a Network Coverage and Policy Server (NCPS, an airspace”, “determining, by the NCPS, a granularity that indicates sizes for volume elements  in a set of volume elements that logically divide the airspace”, “determining, by the NCPS, network policy information for volume elements in the set of volume elements to produce one or more maps”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “Network Coverage and Policy Server”, and “a UAV Traffic Management (UTM) system”, which are understood as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could generate divide a map into zones and determine a policy for each zone. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “transferring, by the NCPS, the one or more maps to a UAV Traffic Management (UTM) system”, this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “Network Coverage and Policy Server”, and “a UAV Traffic Management (UTM) system”, which are understood as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-9, 11-19, and 21 further specify the data/abstract idea of claim 1 and further recite “determining, by the NCPS, network connectivity information for volume elements in the set of volume elements, wherein the network policy information and the network connectivity information for the volume elements collectively represent the one or more maps”, “generating, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps”, “adjusting, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps” which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “receives the vehicle settings data from the vehicle settings data pipe” this mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. The claims do not recite additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

	Claims 22 and 23 is substantially similar to claims 1-13 above, and therefore rejected under §101 for the same reasons.
	
	Examiner suggests an additional limitation to incorporate the limitations into a practical application may overcome this rejection. For example claim 17 or 18 are close, if claim 17 were amend to “comprising: generating, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps, wherein the UAV is controlled based on the flight plan”, this may overcome the rejection.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 20160140851 A1), hereinafter Levy.


Regarding claim 1, Levy discloses a method  for managing an Unmanned Aerial Vehicle (UAV) , comprising: 
	determining, by a Network Coverage and Policy Server (NCPS, an airspace([0064] “Control center 1108 monitors and/or controls drones 1106 flying through a designated geographical air space”); 
	determining, by the NCPS, a granularity that indicates sizes for volume elements  in a set of volume elements that logically divide the airspace ([0066] Central control server 1108 includes or is in communication with a map generator server 1114 that generates a flight risk map of geographical air space”. [0082] “At 204, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes…may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution, and/or depending on the density of different object types within the airspace”); 
	determining, by the NCPS, network policy information for volume elements in the set of volume elements to produce one or more maps ([0093] “At 208, a flight risk map of the geographical air space is generated based on the defined volumes, where each volume is associated with a certain flight safety score”. [0099] “policy updates are initiated by the flight authorization authority from authorities policy and rules server”. [0101] Updating given parameter(s) of the current policy (e.g. change risk level for a given zone type, e.g., object and/or infrastructure type)”; and 
	transferring, by the NCPS, the one or more maps to a UAV Traffic Management (UTM) system (Fig. 5;m 502 and [0121] “At 502, the flight risk map, as described herein, is received”. and Fig. 1 and [0062] “Drone navigation system 1102 includes a drone module 1104 for installation on a drone 1106, and a control center server 1108 that communicates with drone module 1104”.  [0066] “Central control server 1108 includes or is in communication with a map generator server 1114 that generates a flight risk map of geographical air space 1112 containing flight risk region(s)”).

Regarding claim 2, Levy discloses the method of claim 1, wherein each volume element in the set of volume elements is a three-dimensional shape that represents a portion of the airspace ([0082] “At 204, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes). 
 
Regarding claim 3, Levy discloses the method of claim 2, wherein the determined granularity indicates a uniform size for each volume element in the set of volume elements ([0082] “The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size)”).  

Regarding claim 4, Levy discloses the method of claim 2, wherein the determined granularity indicates non- uniform sizes for the set of volume elements ([0082] “The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size)”).  

Regarding claim 19, Levy teaches the method of claim 2.
	Levy teaches wherein the network policy information includes indications of one or more of (1) a preferred band, (2) a preferred network system, and (3) restrictions on network use in one or more volume elements in the set of volume elements and wherein the network policy information is indicated per traffic type ([0128] “each zone the drone is proposing to fly through is individually evaluated, to identify zones where the drone is not allowed to fly through (e.g., high risk zone, restricted zone, physical barrier zone)”). 

Claim 22 is a non-transitory computer -readable storage medium (Levy [0050] “computer readable storage medium”) for performing the method of claim1, the limitations are substantially similar therefore rejected for the same reasons.  

Claim 23 is a network device  of a Network Coverage and Policy Server (NCPS) for managing an Unmanned Aerial Vehicle (UAV ([0057] “a drone navigation system”, comprising: a processor ([0054] “a processor of a general purpose computer”); a memory  coupled to the processor ([0050] “a random access memory (RAM),”) for performing the method of claim 1. The limitations are substantially similar therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Tschannen (US 20090248224 A1).

Regarding claim 5, Levy discloses the method of claim 2.
	Levy dos not disclose wherein each of the maps in the one or more maps includes a header that describes one or more of (1) the sizes of volume elements in the set of volume elements, (2) properties of the airspace, (3) encoding schemes used by the map, and (4) access information for a network system associated with the map.  
	Tschannen teaches wherein each of the maps in the one or more maps includes a header that describes one or more of (1) the sizes of volume elements in the set of volume elements, (2) properties of the airspace, (3) encoding schemes used by the map, and (4) access information for a network system associated with the map ([0183] “The current flight data (course, position, etc.) are displayed in a header line and information about the displayed map (zoom position, scale) in a foot line”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use to use the header/footer information on the map as taught by Tschannen in the map of Levy. One of ordinary skill in the art would have been motivated for clarity of using a known mapping information to the users (Tschannen [0085]).

Claim(s) 6-9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Montsma et al. (US 20190191334 A1), hereinafter Montsma.

Regarding claim 6, Levy discloses the method of claim 2.
	 Levy does not disclose determining, by the NCPS, network connectivity information for volume elements in the set of volume elements, wherein the network policy information 3/7and the network connectivity information for the volume elements collectively represent the one or more maps.  
	Montsma teaches determining, by the NCPS, network connectivity information for volume elements in the set of volume elements, wherein the network policy information 3/7and the network connectivity information for the volume elements collectively represent the one or more maps (Fig. 5 and [0007] “satellite beam coverage map illustrating satellite beam coverage areas in an example system for load balancing a plurality of satellite beams providing in-flight connectivity in North America”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 7, Levy in view of Montsma teaches the method of claim 6, 
	Levy does not teach wherein determining the network policy information and the network connectivity information is based on readings from one or more wireless cells serving the airspace or characteristics of the one or more wireless cells serving the airspace.  
	Montsma teaches wherein determining the network policy information and the network connectivity information is based on readings from one or more wireless cells serving the airspace or characteristics of the one or more wireless cells serving the airspace ([0021] “If a satellite in the group of satellites 102 becomes saturated with communications connections at a peak time, the in-flight connectivity network station 108 may elevate the priority of a secondary beam 114 that covers a common area to the saturated beam by transmitting updated load balanced satellite map parameters to some of the in-flight aircraft in the fleet of aircraft 104”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 8, Levy in view of Montsma teaches the method of claim 6, wherein determining the network policy information and the network connectivity information is based on readings from one or more devices operating in the airspace ([0021] “If a satellite in the group of satellites 102 becomes saturated with communications connections at a peak time, the in-flight connectivity network station 108 may elevate the priority of a secondary beam 114 that covers a common area to the saturated beam by transmitting updated load balanced satellite map parameters to some of the in-flight aircraft in the fleet of aircraft 104”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regarding claim 9, Levy in view of Montsma teaches the method of claim 6.
	Levy does not teach wherein the network connectivity information includes one or more of signal measurements and signal classes and wherein the signal classes indicate whether resources in a network system associated with a corresponding map support one or more of a command and control channel and a data streaming channel.  
	Montsma teaches wherein the network connectivity information includes one or more of signal measurements and signal classes and wherein the signal classes indicate whether resources in a network system associated with a corresponding map support one or more of a command and control channel and a data streaming channel ([[0039] Once the in-flight aircraft geographic locator 414 has measured the geographic locations of the fleet of aircraft 404, the geographic location information of the fleet is available to other components in the example system 400 for load balancing a plurality of satellite beams providing in-flight connectivity to a plurality of in-flight aircraft described herein. Since any load balanced satellite map parameters or adjusted priority parameters included in a satellite map program depend at least in part on the geographic location of an aircraft connected to the in-flight connectivity network, the components of ground station 408 that calculate the load balanced satellite map parameters will need to know the geographical location of aircraft in the fleet of aircraft 404 to calculate the effects of changes to satellite map parameters on the network load and to load-balance across all available satellites 402).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the network areas as taught by Montsma in the map of Levy. One of ordinary skill in the art would have been motivated to “load-balance a communications load of the fleet of aircraft 104 across available communications satellites 102 and available satellite beams 114”) (Montsma [0021]).

Regrading claim 14, Levy in view of Montsma teaches the method of claim 6.
	Levy does not teach wherein one map in the one or more maps includes network connectivity information and network policy information for one or more of (1) multiple bands in a first network system, (2) the first network system and a second network system, and (3) multiple network technologies.  
	Montsma teaches wherein one map in the one or more maps includes network connectivity information and network policy information for one or more of (1) multiple bands in a first network system (Fig. 5), (2) the first network system and a second network system, and (3) multiple network technologies.  

Regarding claim 17, Levy in view of Montsma teaches the method of claim 6.
	Levy further teaches further comprising: generating, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps ([0012] “performing at least one member of the group consisting of: send a message to the drone indicating approval of the certain flight path when the flight risk of the drone is within an acceptable risk threshold, send the message to the drone indicating blockage of the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtain external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold”) .  

Regarding claim 18, Levy in view of Montsma teaches the method of claim 6.
	Levy teaches further comprising: adjusting, by the UTM system, a flight plan for a UAV based on the one or more NCPI maps ([0012] “performing at least one member of the group consisting of: send a message to the drone indicating approval of the certain flight path when the flight risk of the drone is within an acceptable risk threshold, send the message to the drone indicating blockage of the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtain external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold”).  


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Herman et al. (US 20130124089 A1), hereinafter Herman.
	
Regarding claim 21, Levy teaches the method of claim 2.
	Levy does not teach wherein the network policy information includes charges per volume element in the set of volume elements.  
	Herman teaches wherein the network policy information includes charges per volume element in the set of volume elements (Abstract - An expected region of influence is determined for at least one threat at each time period, and a constituent cost map is generated by assigning a cost to cells within the overlap of the region of influence and the plausibility region).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cost for each volume as taught by Herman in the map data of Levy. One of ordinary skill in the art would have been motivated to determine an optimal path) (Herman - abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668